DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 and 4-8 are currently under examination. Claims 10-18 are withdrawn from consideration. Claims 2-3 and 9 have been cancelled. Claims 1 and 4 is amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Bender et al. (JP 2003-226905, the English-language equivalent submitted in IDS cited to for page and paragraph) with respect to claims 1-2 and 5-8 is withdrawn. Among them, claims 2-3 having been cancelled.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bender et al. (JP 2003-226905, the English-language equivalent submitted in IDS cited to for page and paragraph, and in view of  Wakefield et al. (WO 03/040270 A2).
Regarding claim 1, Bender et al. teach polymer-stabilized noble metal colloid nanoparticles comprising Pd particles which have one or more polymers containing sulfone or phosphonic groups coordinated to their surface and wherein the polymer containing phosphonic acid groups and sulfonic acid groups (claims 1-3 and pages 5-9).
Although Bender et al. do not specific teach trioctylphosphine oxide as coating agent as per applicant claim 1, Wakefield et al. teach a cerium oxide nanoparticles composition comprising Pd and particles (pages 1-2 and 8) which are coated with coating agent (page 3). The coating agent includes trioctylphosphine oxide (TOPO) and a polymer containing phosphine oxide moieties (pages 5-6).
In light of the disclosure of Wakefield et al. of the equivalence and interchangeability of a polymer coating agent as disclosed in Bender et al. (page 5), with trioctylphosphine oxide (TOPO)  coating agent as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the polymer coating agent of Bender et al. with the trioctylphosphine oxide (TOPO)  taught by Wakefield et al. as an alternative coating agent to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
It is also motivated by the fact that the particles are coated with a coating agent such as trioctylphosphine oxide (TOPO) preventing agglomeration (Wakefield et al., page 4).
Regarding claims 5-6, as discussed above, the Pd particles taught by Bender et al. have diameters in the range from 1-5 nm (page 11).
Regarding claims 7-8, Bender et al. teach polymer-stabilized noble metal colloid nanoparticles comprising one or more polymers containing sulfone or phosphonic groups coordinated to their surface and wherein the polymer containing groups selected from phosponated arylene oxide, SO2 functional group which corresponds to the instant claimed coating agent with O=S and O=P group (claims 1-3 and page 5).
Preferred noble metals are Pd and Pt. A plurality of different noble metals can also be used (pages 10).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 1 and 5-8 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUN QIAN/Primary Examiner, Art Unit 1738